          Case 21-32351 Document 310 Filed in TXSB on 08/05/21 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                            Case No. 21-32351

LIMETREE BAY SERVICES, LLC, et al.1                               Chapter 11
.

                              Debtor.


            EXCEL CONSTRUCTION AND MAINTENANCE V.I., INC.S’
     NOTICE OF MAINTENANCE OF LIEN PURSUANT TO SECTION 546(B) OF THE
                         BANKRUPTCY CODE

         Excel Construction and Maintenance V.I., Inc. (“Excel”) gives notice pursuant to 11

U.S.C. §546(b) of the following lien and the maintenance thereof on property of Limetree Bay

Services, LLC and/or one or more of the other Debtors (collectively, the “Debtor”).

         1.      On July 12, 2021 (the “Petition Date”), Debtor filed a voluntary petition under

Chapter 11 of Title 11 of the U.S. Code (the "Bankruptcy Code"). Debtor's case is currently

being jointly administered.

          2.     The Debtor operates the property commonly known as Limetree Bay Refinery

    (the “Property”).   Excel is a contractor to Debtor providing labor and materials

    incorporated into the work done by Debtor at the Property on a project known generally as

    the Limetree Refinery Restart Project (“Project”). Debtor failed to pay Excel for the work

    done at the Property. Excel has filed its proof of claim as Claim No. 1, as it may be amended




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining
Holdings, LLC (1776); Limetree Bay Refining Holdings II, LLC (1815); Limetree Bay Refining, LLC
(8671) ; Limetree Bay Refining Operation, LLC (9067); Limetree Bay Refining Marketing, LLC (9222).
The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmore Drive, Houston, TX 77041.
        Case 21-32351 Document 310 Filed in TXSB on 08/05/21 Page 2 of 3




 from time to time (“Excel’s POC”) in this matter for the amount owed to it, being

 $25,656,963.59. Excel’s POC is incorporated in this notice by reference thereto.

        3.     On June 24, 2021, Excel recorded a notice of claim of construction lien with

the Office of the Lieutenant Governor and Recorder of Deeds located in the Virgin Islands (St.

Croix) for the unpaid value of the services provided by Excel which was incorporated into the

work done by Limetree at the Property (the“Lien”) a true and correct copy of which is attached

to Excel’s POC. Excel has not been paid the amount owed to it by the Debtor as set forth in the

Lien.

        4.     Under Bankruptcy Code § 362(b)(3), a bankruptcy petition does not stay “any act

to perfect, or to maintain or continue the perfection of, an interest in property to the extent that

the trustee's [or debtor in possession's] rights and powers are subject to such perfection under

546(b) of this title[.]” Under Bankruptcy Code § 546(b)(1), “The rights and powers of a trustee

[or debtor in possession] . . . are subject to any generally applicable law that-- (A) permits

perfection of an interest in property to be effective against an entity that acquires rights in such

property before the date of perfection[.]” Under the law of the Virgin Islands, the location of

the Project, the Lien attaches at the time of its recordation and takes priority over any transfer,

security interest, judgment, subsequent advances made under a prior recorded security

instrument, or other lien or claim against the Property which was not recorded or perfected as of

the filing of the Lien. V.I. Code Ann. tit. 28 § 258.




                                                  -2-
         Case 21-32351 Document 310 Filed in TXSB on 08/05/21 Page 3 of 3




        5.       Where applicable law requires commencement of an action to perfect or maintain

the perfection of a lien described in Bankruptcy Code § 546(b)(1), Bankruptcy Code § 546(b)(2)

“allows, and indeed compels, creditors to give notice to a debtor instead of filing suit.” In re 360

Networks (USA) Inc., 282 B.R. 756, 763 (Bankr. S.D.N.Y. 2001) (citing In re Baldwin Builders,

232 B.R. 406, 412 (B.A.P. 9th Cir. 1999)). In order to maintain the effectiveness of its perfected

Lien, Virgin Islands law requires Excel to commence an action against the Debtor within 90

days of filing its Lien. V.I. Code Ann. tit. 28 § 2271(a).

        6.       Excel hereby give notice of its Lien and the maintenance and perfection thereof

pursuant to Section 546(b) of the Bankruptcy Code.

                                            Respectfully submitted,

                                             By:     /s/David S. Rubin

                                            David S. Rubin
                                            Butler Snow LLP
                                            445 North Boulevard, Suite 300
                                            Baton Rouge, LA 70802
                                            D: (225) 325-8700
                                            F: (225) 325-8800
                                            David.Rubin@butlersnow.com
                                            [Pro Hac Vice pending]

                                           Counsel for Excel Construction and Maintenance V.I., Inc.

                                      CERTIFICATE OF SERVICE

I certify that on the date of the filing of this document it was served by electronic service on all parties and
counsel that are receiving notice via the Court’s Electronic Case Filing system.

                                                   /s/ David S. Rubin




                                                      -3-
